Citation Nr: 1206919	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-02 167	)	DATE 	
	) 	
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to vocational rehabilitation and employment (VR&E) under 38 U.S.C. Chapter 31 for the period of September 2006 to December 2008.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1983 and from September 1987 to September 1998.  

This appeal arises from an August 2006 adverse determination of the Vocational and Rehabilitation Service of the Department of Veterans Affairs (VA) in Boston, Massachusetts.  

The Veteran testified before the undersigned at a hearing held in August 2011.  


FINDINGS OF FACT

1.  At the time of the Veteran's claim, he had a service-connected disability compensable at a rate of 20 percent or higher.

2.  The evidence shows that the Veteran's service-connected cervical spine disabilities produced functional limitations, such as pain, abnormal gait, and impaired use of the left arm and hand; thus he had vocational impairment. 

3.  At the time of the Veteran's claim, he held a Bachelors of Science in Hospital Administration from Southern Illinois University.  

4.  The Veteran was employed in a sedentary position as a claims representative from January 2002 to January 2006 prior to his voluntary resignation to pursue a master's degree in rehabilitation counseling services at a private institution.

5.  The evidence demonstrates that at the time of the Veteran's claim, he had overcome the effects of his employment handicap.

CONCLUSION OF LAW

The criteria for establishing eligibility for VR&E, for the period of September 2006 to December 2008, have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.40, 21.50, 21.51 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Effective August 5, 2009, regulations concerning VA's responsibility to provide notification and assistance regarding information or evidence needed for an individual to substantiate a claim for vocational rehabilitation benefits and services in accordance with the VCAA were codified at 38 C.F.R. §§ 21.32, 21.33 (2011).  

In August 2006, the VR&E Division provided notice of the process for eligibility for vocational rehabilitation and employment counseling and services.  Further, a VA rehabilitation counselor met with the Veteran in August 2006 and documented his oral counseling on the same requirements.  Therefore, the Board concludes that the notice requirements including the special notice requirements of 38 C.F.R. § 21.32 (2011) for vocational rehabilitation benefits have been accomplished.   

VA fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, VA and private treatment records, and records from the Social Security Administration (SSA).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran met the criteria for basic entitlement.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file.  However, the Veteran volunteered his pertinent treatment history and symptoms since he filed his claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011). 

Analysis

The Veteran seeks entitlement to VR&E.  At his August 2011 hearing, he clarified that he was seeking reimbursement for out-of-pocket educational expenses incurred while pursuing a master's degree between 2007 and 2009.  The record reflects that he was enrolled in a graduate degree program from September 2006 to December 2008.  In essence, he is seeking retroactive induction into a VR&E program for that period.

The purpose of VA's rehabilitation program is to provide for services and assistance necessary to enable Veterans with service-connected disabilities to achieve independence in daily living and, to the extent possible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3101 (West 2002); 38 C.F.R. § 21.70 (2011).  

A person is entitled to VR&E if: a) that person is a Veteran with a service-connected disability compensable at a rate of 20 percent or more, b) which was incurred or aggravated in service on or after September 16, 1940, and c) is determined by VA to be in need of rehabilitation because of an employment handicap.  See 38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2011).   

To establish that an individual has an employment handicap, each of the following conditions must be met: (a) the individual has a vocational impairment, that is impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with his or her abilities, aptitudes, and interests; (b) the effects of the impairment of employability have not been overcome through employment in, or qualifying for employment in, an occupation consistent with the individual's abilities, aptitudes, or interests; and c) service-connected disabilities must contribute in substantial part to the overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51 (2011).

VA regulations require that a determination of employment handicap or serious employment handicap must be made by a counseling psychologist in the Vocational Rehabilitation and Employment Division.  38 C.F.R. §§ 21.50.  When determining the individual's overall vocational impairment, the counseling psychologist or vocational rehabilitation counselor will consider the factors identified in 38 C.F.R. § 21.50(c).  See 38 C.F.R. § 21.51(c)(2) (2011). 

The factors of 38 C.F.R. § 21.50(c) consist of the following: (1) the handicapping effects of the individual's service-connected and nonservice-connected disabilities on employability and on independence in daily living; (2) the individual's physical and mental capabilities that may affect employability and ability to function independently in daily living activities in family and community; (3) the impact of the individual's identified vocational impairments on the individual's ability to prepare for, obtain, and keep suitable employment; (4) the individual's abilities, aptitudes, and interests; (5) the individual's personal history and current circumstances (including educational and training achievements, employment record, developmental and related vocationally significant factors, and family and community adjustment); and (6) other factors that may affect the individual's employability. 

During the course of the appeal, effective February 19, 2010, VA promulgated new regulations amending the rating criteria for retroactive induction into a vocational rehabilitation program.  See 75 Fed. Reg. 3,163 - 3,165 (Jan. 20, 2010) (codified at 38 C.F.R. § 21.282). 

The earlier pertinent VA regulation provided that a Veteran may be inducted into a vocational rehabilitation program retroactively when all of the following conditions are met: 

(i) The period for which retroactive induction is requested is within the Veteran's basic period of eligibility or extended eligibility; 

(ii) The Veteran was entitled to disability compensation during the period for which retroactive induction is requested, and met the criteria of entitlement to vocational rehabilitation for that period; and 

(iii) The training the Veteran pursued during the period is applicable to the occupational objective that is confirmed in initial evaluation to be compatible with his or her disability, consistent with his or her abilities, interests, and aptitudes, and otherwise suitable for accomplishing vocational rehabilitation.  

A Veteran shall not be inducted into a vocational rehabilitation program retroactively if any of the following conditions exist even though all those conditions of paragraph (b) are met: 

(i) Timely induction was prevented by the Veteran's lack of cooperation in completing an initial evaluation; 

(ii) The Veteran has previously received benefits under another VA program of education or training for any period for which retroactive benefits are being requested under chapter 31; 

(iii) A period of extended evaluation is authorized to determine the reasonable feasibility of a vocational goal; or 

(iv) The Veteran's claim is not received within the time limits.  38 C.F.R. § 21.282 (in effect prior to February 19, 2010).

Effective February 19, 2010, retroactive induction into a rehabilitation program may be authorized for a past period under a claim for vocational rehabilitation benefits when all of the following conditions are met: 

(1) The past period is within - (i) A period under § 21.40(c) during which a service member was awaiting discharge for disability; or (ii) A period of eligibility under §§ 21.41 through 21.44 or 38 U.S.C. 3103.  

(2) The individual was entitled to disability compensation under 38 U.S.C. chapter 11 during the period or would likely have been entitled to that compensation but for active-duty service.  

(3) The individual met the criteria for entitlement to vocational rehabilitation benefits and services under 38 U.S.C. Chapter 31 in effect during the period. 

(4) VA determines that the individual's training and other rehabilitation services received during the period were reasonably needed to achieve the goals and objectives identified for the individual and may be included in the plan developed for the individual (see §§ 21.80 through 21.88, and §§ 21.92 through 21.98). 

(5) VA has recouped any benefits that it paid the individual for education or training pursued under any VA education program during any portion of the period. 

      (6) An initial evaluation was completed under § 21.50. 

(7) A period of extended evaluation is not needed to be able to determine the reasonable feasibility of the achievement of a vocational goal.  38 C.F.R. § 21.282 (effective February 19, 2010); see 75 Fed. Reg. 3,163- 3,165 (Jan. 20, 2010). 

In this case, the Veteran filed his claim for VR&E in August 2006.  At the time of his claim, he was service-connected for cervical cord compression, rated 20 percent; strength and sensory impairment of the left upper extremity, rated 20 percent; and strength and sensory impairment of the left lower extremity, rated 20 percent; and status post harvesting of bone graft, left iliac crest, rated at 0 percent.  His combined disability rating was 50 percent.  His non-service connected disabilities included hypertension and high cholesterol.  

In an October 2006 rating action, he was granted service connection for erectile dysfunction and assigned a noncompensable rating.  His cervical cord compression disability and his strength and sensory impairment of the left lower extremity were each increased to 30 percent, effective April 4, 2006.  His combined disability rating was then 60 percent.

The Veteran's resume shows that he was a senior hospital corpsman in service from September 1975 to August 1987, a pharmacist assistant at a state correctional facility from August to September 1987, a supervisor, non-commissioned officer in service from September 1987 to September 1998 (where he was trained as a recruiter and career counselor), a school-to-work coordinator from September 1998 to August 2001 (where he specialized in school-to-work transitions and was responsible for approximately 500 student employees and their work-site experiences), a pharmacist assistant at a local sheriff's department from August 2001 to December 2002, and a claims representative with the Massachusetts Division of Employment and Training from January 2002 to January 2006.

An August 2006 Ch. 31 Needs Assessment report indicates that the Veteran was interviewed by a VA vocational rehabilitation counselor on August 11th and August 16th.  The report indicates that his duties as a claims representative with the Massachusetts Division of Employment and Training involved interviewing individuals seeking employment, explaining policies and procedures, reviewing data, and referring the data to appropriate parties.  The counseling record further notes that the Veteran informed the counselor that he had resigned from this position in January 2006 because he desired a part-time position that would allow him time to pursue additional educational training.  The counseling record reflects that the Veteran expressed interest in enrolling in a graduate program in the rehabilitation studies department at a private institution.  He indicated that he intended to obtain a masters degree in that field and his concentration of study would be alcohol and substance abuse treatment so that he could practice as a rehabilitation counselor for fellow Veterans.  

On August 22, 2006, the Veteran met with the vocational rehabilitation counselor and again reported that he had quit his most recent position because he wanted to pursue his education.  He stated that he maintained positive contact with his former office and frequently visited there.  He also stated that he had assumed he would be entitled to Ch. 31 services because he was retired from military service with a service-connected disability.

The vocational rehabilitation counselor determined that the Veteran did not have an employment handicap because his service-connected disabilities (C3-6 compression paralysis of all radicular nerve groups and paralysis of the external popliteal nerve) had not substantially contributed to his employment impairment and had not impaired him in obtaining and maintaining employment within his field of interests, aptitude, and abilities.  The counselor further noted that the Veteran had been able to maintain sedentary employment within his desired field (i.e. human services).  He left his last job to pursue his graduate degree and desired financial assistance to do so.  The counselor also determined that the Veteran did not have an employment handicap under the Ch. 31 guidelines because he had been able to find suitable and gainful employment without substantial aggravation of his service-connected disabilities.  He was noted to have had the education and transferable skills necessary to maintain employment within his field of interest, aptitudes, and abilities.

Included in the claims file is a June 2006 VA examination report that shows the Veteran's service-connected strength and sensory impairment of the left upper and lower extremities included symptoms of left hand paresis with tingling and numbness, abnormal sensation and anesthesia due to the cervical cord compression.  In the left hand and arm there was tingling, pain, and weakness with difficulty grabbing and handling fine finger movements.  He also had constant localized pain in the left arm that was relieved with pain medication.  He also reported a squeezing pain in the arm and leg that was always present but somewhat relieved with pain medication.  With respect to the service-connected cervical cord compression, the Veteran had symptoms of neck stiffness during the day, but no weakness.  He also reported constant pain that traveled down the left arm and leg of a crushing, squeezing, aching and oppressing nature.  He could function with medication and denied any periods of incapacitation from his disabilities.

On physical examination, he was noted to be right hand dominant.  His gait was abnormal and was limping from left side with circumduction at the hip joint.  He required a cane for ambulation, but did not use it all the time.  Range of motion in the left shoulder, cervical spine, and bilateral elbow and wrist joints was normal.  Cervical spine examination revealed no ankylosis of the cervical spine and no evidence of muscle spasm on movement.  Radiating pain was present.  Range of motion in the left ankle and knee joints was normal.  There was sensory deficit of the left upper arm (C5), left lateral forearm, left thumb, left index finger, and left lateral long finger (C6), and the left lateral thigh, left front leg, and left medial leg (L4).  There also was motor weakness (4/5) of left elbow flexion, left radial wrist extension, left hip adduction, and left knee extension.  The diagnoses were strength and sensory impairment of the left upper and lower extremities associated with cervical cord compression; cervical cord compression; and status post anterior cervical discectomy at the C5-6 level and interbody fusion.  The examiner opined that the effect of the condition on the Veteran's daily activities was limiting due to the current neurological impairments as well as chronic pain from the previous conditions.  

In November 2006, the Veteran submitted an application for a total disability rating based on individual unemployability (IU).  On his application form, he indicated that he had last worked as a claims taker from March 2002 to January 2006 and had not lost anytime due to illness.  He also indicated that he worked with the Navy as a lab technician from January 2006 to June 2006 and that no time had been lost due to illness.  In response to the question of whether he had left his last job because of his disability, the Veteran checked the box to answer, "No."  In response to the question of what was the date he became too disabled to work, the Veteran responded "N/A."  The Veteran further indicated that he had applied for another position as a "lab/med tech" in August 2006.

Evidence in the file shows that the Veteran was involuntarily discharged from his civilian position as a health technician with the Navy in June 2006, on the basis that he had engaged in deliberate misconduct.  An administrative body subsequently determined that he had not in fact engaged in such misconduct and that he was entitled to (unemployment) benefits effective the last week of his employment there.  

Additional evidence in the file shows that while the claim for VR&E was pending, the Veteran enrolled at a private institution in September 2006 and upon completion of his studies in December 2008, received a masters degree in rehabilitation counseling services.  

While the VR&E claim was pending, the Veteran also filed claims for increased ratings for his service-connected cervical spine and associated neurological conditions and entitlement to TDIU.  

A December 2007 VA examination report shows the Veteran's subjective symptoms were nearly identical to those noted at the earlier VA examination.  On physical examination, his gait was abnormal and was leaning to his right side with left foot drop.  Cervical spine examination revealed no ankylosis of the cervical spine and no evidence of radiating pain or muscle spasm on movement.  Range of motion was normal, though additionally limited by pain after repetitive use (without change in range of motion).  There was 4/5 motor weakness in all aspects of the left upper extremity C4-C8 and T1.  Neurologic examination of the lower extremity showed abnormal motor function with 4/5 of strength and abnormal sensory function with decreased propioception.  The examiner stated that there had been no change in the diagnoses of strength and sensory impairment of the left upper and lower extremities associated with cervical cord compression and cervical cord compression status post anterior cervical discectomy at the C5-6 level and interbody fusion.  The examiner opined that the effect of the condition on the Veteran's daily activities was moderate due to left upper and lower extremity upper neuron disease causing limitation in ambulating and using his left upper extremity.

In statements submitted in support of his claim, the Veteran reported that his service-connected cervical spine and associated neurologic conditions were worsening due to severe pain, difficulty with his balance and gait resulting in more frequent falls, and reliance on structures to keep his balance.  

In an administrative decision issued in April 2008, the Social Security Administration (SSA) determined that the Veteran was disabled as of June 22, 2006.  The SSA decision reflects that the Veteran reported he became unable to work in June 2006 secondary to his cervical spine conditions.  Of note however, the Administrative Law Judge's (ALJ) decision indicates that a residual functional capacity assessment conducted by a neurologist showed the Veteran was able to sit for 6 hours and stand or walk for 2 hours in a standard work day.  The neurologist did not find any other limitations related to sitting, standing or walking.  The Veteran was also found to be able to occasionally lift up to 20 pounds and frequently lift up to 10 pounds.  The ALJ noted that the VA records showed the Veteran has significant neurologic limitations and noted that the Veteran self-reported impairment including unsteadiness when walking and sometimes trips and falls, and difficulty with use of his left hand, arm, and leg.  The ALJ specifically found that the Veteran could not perform his past work as a school-to-work coordinator, pharmacy assistant, or an unemployment claims adjuster because his functional capacity did not permit good use of both hands (as required for sedentary work).  In addition, the positions of school-to-work coordinator and pharmacy assistant involved more standing and walking than he could perform.  

In an April 2008 rating action, the Veteran was awarded an increased rating of 30 percent for his service-connected left upper extremity strength and sensory impairment associated with his cervical cord compression, effective September 4, 2007.  In an August 2008 rating action, the Veteran was awarded TDIU benefits effective April 28, 2008, based on his service-connected disabilities.  The RO indicated that the evidence reflected severe complications from the Veteran's physical disabilities and that he was not able to remain employed.

At his August 2011 hearing, the Veteran testified that his cervical spine conditions caused him to lose his job.  He explained that he was not fired from his job, but because of his injury he was not able to make it to work.  He stated that his condition had continually worsened.  He stated that he was entitled to the vocational rehabilitation benefits because of his injuries, and because while he was in school another student in his class had an injury identical to his and was receiving the full benefits.  He denied having voluntarily left his job in 2006.  He further testified that his school expenses totaled $24,000.00, including the cost of books at $5,500.00, tuition $17,000.00 plus, and 64 credit hours.  He clarified that he was not currently seeking vocation and rehabilitation training, but desired repayment of his school expenses, or in other words, a retroactive benefit because although he paid for his own schooling, he should have been deemed eligible for participation in the Vocation and Rehabilitation Program back in 2007, specifically from 2007 to 2009. 

After reviewing the record, the Board finds that the Veteran is not entitled to VR&E benefits, and more specifically, he is not entitled to retroactive VR&E benefits for repayment of expenses incurred in pursuit of his master's degree in rehabilitation counseling services during the period of schooling from September 2006 to December 2008.  In reaching this decision, the Board notes that the record in this case shows he did not meet the required basic criteria for entitlement to vocational rehabilitation set out at 38 C.F.R. § 21.40 (a) (2011).  

At the time of his claim, the Veteran had service-connected disabilities that were rated as 20 percent disabling.  The Board further acknowledges that his service-connected disabilities caused some degree of vocational impairment to employment.  Indeed, his then 50 percent combined rating was recognition of some industrial impairment.  38 U.S.C.A. § 1155 (West 2002).  The critical question, however, is whether he was in need of rehabilitation because of an employment handicap.  38 C.F.R. § 21.40 (b) (2011).  The Board finds that he was not.

The applicable regulations state that an employment handicap does not exist where the individual has overcome the impairment of employment by having employment in an occupation consistent with his or her abilities, aptitudes and interests.  Here, the evidence reflects that the Veteran was able to obtain and maintain employment in an occupation consistent with his abilities, aptitudes, or interests.  He was employed for four years as a claims representative with the Massachusetts Division of Employment and Training (where he interviewed individuals seeking employment, explained policies and procedures, reviewed and referred data to appropriate parties) until he voluntarily resigned in January 2006.  The Board further observes that subsequent to him leaving sedentary employment with the Massachusetts Division of Employment and Training, he obtained employment with the Navy as a lab technician (for six months), before his employment was involuntarily terminated due to alleged (and later disproven) misconduct in June 2006.  This reflects that he was able to obtain employment consistent with his abilities, interests, and aptitude (and which was likely not sedentary and required use of both hands) even after he left his prior position as a claims representative.  The Veteran's history of continuous employment up through June 2006 demonstrates that he was able to obtain and maintain employment in an occupation consistent with his abilities, aptitudes and interests.  In other words, he had overcome the effects of impairment of employability (i.e. he had a suitable position which he did not keep for reasons within his control.).

As noted, on three separate interviews with a VA Vocational Rehabilitation Counselor in August 2006, the Veteran stated that he left his position in January 2006 because he wanted to pursue a master's degree and because his employer could not accommodate his request for part-time employment so he could continue to work and pursue the advanced degree.  These statements conflict with his current statements and testimony that his service-connected cervical spine conditions caused him to lose his job, and that because of his service-connected conditions he was 'unable to make it to work.'  There also is no indication of any excessive absenteeism or inability to keep up with work requirements due to illness.  Indeed, on the November 2006 VA Form 21-8940 (Application for TDIU), the Veteran indicated that he had not lost anytime due to illness at his last two places of employment.  He also denied having left his last job because of his disability.  The Veteran has provided inconsistent testimony as to the reasons that he left his last two places of employment.  Therefore, the Veteran's current testimony is not credible and the Board finds that he left his former employment in January 2006 for reasons within his control - not on account of his service-connected cervical spine conditions.  

The Board recognizes that during the pendency of this appeal, the Veteran's service-connected disabilities have worsened; he was service-connected for an additional disability of urinary and fecal leakage associated with his cervical spine disorder; and he was found disabled due to his cervical spine and associated neurologic conditions by the SSA.  However, SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Further, the focus of this analysis is limited to whether the Veteran had established and/or overcome an employment handicap for a specific period, that is, from September 2006 to December 2008.  

The record shows that the Veteran had difficulties due to his service-connected cervical spine condition, such as limited use of his non-dominant left hand and difficulty with prolonged ambulation and standing, which clearly caused some level of occupational impairment.  However, the Board concludes that the Veteran had overcome his employment handicap for the period of September 2006 to December 2008, and was not entitled to VR&E for that period.  Retroactive induction requires that an individual met the criteria for entitlement to vocational rehabilitation benefits and services under 38 U.S.C. Chapter 31 in effect during the period for which benefits are sought.  The Veteran is therefore not entitled to retroactive induction into a rehabilitation program for the period between September 2006 and December 2008, as he did not meet met the criteria of entitlement to vocational rehabilitation during that period.  See 38 C.F.R. § 21.282 (2006 and 2010).  Accordingly, the claim is denied and the Board need not address the issue of his choice or capacity to pursue his vocational goals because the basic eligibility criteria for vocational rehabilitation benefits have not been met.    

ORDER

Entitlement to eligibility for VR&E is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


